Citation Nr: 1529484	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned in November 2012.  The transcript of the hearing is contained in the claims file.

These issues were previously before the Board in August 2014, when the Board remanded the appeal for further development.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Labile high blood pressure was noted on entry into service. 

2. There was no increase in the severity of the Veteran's blood pressure during service.

3.  To the extent that the notation of high blood pressure on entry into service does not warrant the conclusion that hypertension was noted at entry, the evidence clearly and unmistakably reflects that hypertension preexisted service and clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1.  A preexisting defect, infirmity, or disorder relating to hypertension was noted at entry into service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

2.  Hypertension clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in May 2007.  This was prior to when the rating decision on appeal was issued in April 2008.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  VA has also undertaken extensive and reasonable efforts to attempt to all relevant post-service records, including all private and VA treatment records identified by the Veteran.

The Veteran was afforded a VA examination in February 2008, and an addendum medical opinion was obtained in January 2015.  The Board finds that the VA examination and opinion are adequate to decide the claim because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiners' judgment on those medical questions and the examiners' essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).

In addition to obtaining a January 2015 addendum medical opinion, the AOJ also obtained additional VA medical records pursuant to the instructions in the Board's August 2014 remand.  All newly obtained evidence was associated with the claims file and reviewed prior to the issuance of the February 2015 supplemental statement of the case.  The Board finds therefore finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his November 2012 Board hearing.  At the hearing, the issue on appeal was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the claim being decided herein may be considered on the merits at this time without prejudice to the Veteran.


Analysis

The Veteran contends that he has hypertension which existed prior to service and was permanently aggravated in service.  The Veteran has submitted numerous written statements and testified at a November 2012 Board hearing that he was first diagnosed with high blood pressure at his January 1966 physical examination for induction into service.  He has at times indicated that he believes the examining doctors may have altered the results given on the entrance examination report in order to allow him to be accepted as fit for service and that his exit examination results may have been altered in order to allow him easier separation from service.  The Veteran has stated that he believes the stress of military service worsened his blood pressure and that the military had a duty to treat him for high blood pressure during service, but failed to do so.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, however, high blood pressure was noted on the Veteran's January 1966 enlistment examination report.  The Veteran's January 1966 entrance examination shows blood pressure readings of either 156/120 or 156/100, 144/96, 158/100, and 162/100.   A later notation was added in August 1966 stating that the Veteran had labile high blood pressure but was otherwise fit for military service.  The Veteran's July 1970 separation examination showed a lower blood pressure reading of 140/100 and noted a diagnosis of labile hypertension, EPTS (existed prior to service).  Given that hypertension was noted in connection with the lower blood pressure reading on the separation examination, the Board finds that the notation of high blood pressure on the entrance examination constituted a noting of a defect, infirmity, or disorder relating to hypertension on the entrance examination.

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting defect, infirmity, or disorder relating to hypertension was aggravated by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

The Veteran's post-service treatment records show continuous notations of high blood pressure that are consistently in the same range or lower than the blood pressure readings found at the Veteran's January 1966 entrance examination.  An April 1986 test result form showed blood pressure readings of 142/96 and 150/92.

The Veteran's blood pressure readings while undergoing a coronary angioplasty and stent placement in December 1996 ranged from 137 to 159 systolic pressure and 70 to 89 diastolic pressure, and in June 1998 he had blood pressure of 136/88.  In May and June 2001 he had blood pressure of 121/70 and 130/68 and was noted to have mild high blood pressure.  Treatment records since that time have shown the continuous need for medication and check-ups for high blood pressure which is predominantly found to range from the 120 to 140s in systolic pressure and 70 to 80s in diastolic pressure.  In August 2005 he had blood pressure of 164/96, but on recheck it was 140/90.

At a February 2008 VA examination, the VA examiner noted that it was "abundantly clear from the records" that the Veteran "had sustained hypertension as early as 6 January 1966."  He discussed the Veteran's history of continued hypertension and related heart disease, noting that the Veteran's "blood pressure very clearly has been less than ideally controlled" and recommended increasing medication to further lower blood pressure.  On examination, blood pressures ran in the range of 144 to 148 systolic pressure and 66 to 70 diastolic pressure.  He found that there was "a strong string of evidence to suggest that" the Veteran's current hypertension was "exactly the same disease which was termed labile hypertension in 1966."

A January 2015 addendum medical opinion was obtained from a physician who reviewed the claims file and discussed the Veteran's medical history, including the findings of high blood pressure at entrance to service.  The examiner stated that "it is clear the [V]eteran had hypertension already upon entering service," and noted that his blood pressure at separation was "actually a bit better than at the time of his entrance exam."  She also noted that the Veteran denied a history of hypertension in 1996, which suggested that he had not gotten any treatment for it until then, which indicates that 26 years had passed between separation from service and starting on blood pressure medication, and in that time, no worsening was shown.  She summarized her findings by stating that there was "no evidence that his blood pressure was permanently aggravated beyond natural progression by military service."

The Veteran's private physician also submitted a letter in November 2012 which stated that his "blood pressure prior to enrollment document hypertensive readings."  He noted that hypertension "should have excluded him from enrollment in the first place," and that the Veteran should have been undergoing medical treatment for hypertension since that time.  He stated that it was a "lost opportunity for medical treatment" and that this "certainly aggravated his increased risk of premature coronary artery disease and its complications."

After reviewing the evidence of record, the Board finds that the evidence indicates that the Veteran's preexisting hypertension did not undergo an increase in severity during service, nor has any subsequent post-service medical evidence shown an increased in severity for hypertension since service.  Furthermore, there is no competent and probative medical evidence which indicates that the Veteran's hypertension was aggravated by service.

The opinion of the January 2015 examiner, who provided an adequate medical opinion based on a review of all evidence of record and who fully explained the reasons for her conclusions based on an accurate characterization of the evidence, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  This physician found that the evidence of record showed no worsening of hypertension in service, and in fact the Veteran's recorded hypertension was "a bit better than at the time of his entrance exam."  She further found that the medical evidence indicated no further worsening of the Veteran's hypertension by 1996.  

The November 2012 private medical opinion submitted by the Veteran does not actually address the question at issue, that of whether the Veteran's hypertension underwent an increase in severity during service.  The private physician noted only that the Veteran should have started hypertension treatment at that time, but did not, and that his coronary artery disease may have been aggravated by this, but he did not provide an opinion indicating that hypertension was aggravated during service.

The only other evidence on this question consists of the statements of the Veteran.  He has submitted numerous statements which argue that he believes the phrase "labile" was added to his entrance examination after the actual examination occurred and that he believes the blood pressure readings on his separation examination were altered to be lower than they actually were.  The Board acknowledges the Veteran's arguments, but notes that whether or not "labile" was added to the Veteran's entrance examination does not alter the fact that he was found to have high blood pressure readings upon entrance to service and that this is clearly noted on his entrance examination.  Therefore the presumption of soundness does not apply, regardless of whether the Veteran's hypertension was characterized as "labile" or not.  Furthermore, there is a competent medical opinion provided by the February 2008 VA examiner, which confirms that the Veteran's current hypertension is "exactly the same disease which was termed labile hypertension in 1966."

The Board is also unable to accept the Veteran's contentions that the blood pressure findings were falsified on the July 1970 separation examination as credible.  The blood pressure findings on the separation examination, 140/100, are consistent with the Veteran's subsequent blood pressure readings in his post-service medical records, such as the April 1986 finding of blood pressure readings of 142/96 and 150/92.  The Veteran has provided no medical evidence indicating that his blood pressure was higher than this recorded level at that time, or even that it has been significantly higher than that in any of the subsequent years since separation from service.  The Board also sees no reason why the July 1970 separation examination would falsify this number, as it still found the Veteran to have a diagnosis of hypertension, and "Labile hypertension" was listed in his summary of defects and diagnoses.  The United States Court of Appeals for Veterans Claims has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Board may presume that service staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  In the absence of any evidence indicating that the findings of the July 1970 VA examination are incorrect, the Board presumes that the July 1970 examination report was completed by a competent medical professional who completed the report accurately and honestly.

The Board notes that the Veteran may sincerely believe that his hypertension was aggravated by active service and that by not treating his hypertension earlier in life, he had an increased risk for heart disease and other medical complications.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to such a complex medical question as whether his preexisting hypertension had been aggravated in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And even to the extent that he can competently report on his symptoms and treatment related to hypertension, these contentions are outweighed by the weight of the more probative medical evidence of record, such as the recorded clinical findings of blood pressure readings and the opinion of the January 2015 VA examiner.

The evidence thus weighs against a finding that there was an increase in severity of the Veteran's preexisting disorder and the presumption of aggravation is thus not for application.  Moreover, as noted above, the most probative evidence of record reflects that there was no aggravation of the preexisting disorder by service.

Finally, to the extent that the notation of high blood pressure at entry into service did not constitute a notation of hypertension and the presumption of soundness attached, the Board finds that hypertension clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  Both the contemporaneous finding that hypertension existed prior to service and the January 2015 VA examiner's conclusion that it was clear that the Veteran had hypertension prior to service are entitled to significant probative weight.  The physician who conducted the separation examination and found hypertension existed prior to service based his findings on the evidence of record including the higher blood pressure readings at entrance, and the January 2015 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In addition, the Veteran's private physician stated that the Veteran's blood pressure prior to enrollment documented hypertensive readings.  To the extent that the Veteran contends otherwise, the specific reasoned findings of the trained health care professionals are of significantly more probative weight than the general assertions of the Veteran, and the evidence thus clearly and unmistakably reflects that hypertension preexisted service.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004) ("The clear and unmistakable evidentiary standard . . . does not require the absence of conflicting evidence.").  In addition, the fact that the blood pressure readings were lower at separation than at entry constitute clear and unmistakable evidence of a lack of increase in severity of hypertension and consequently a lack of aggravation.  As noted, the Veteran's statements to the contrary constitute testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

For the foregoing reasons, the evidence clearly and unmistakably reflects both that hypertension preexisted service and was not aggravated thereby.  To the extent that hypertension was noted at entry the evidence thus shows a lack of aggravation of a preexisting disorder.  To the extent that hypertension was not noted at entry the presumption of soundness has been rebutted and the evidence reflects that the preexisting hypertension was clearly and unmistakably not aggravated by service.  Entitlement to service connection for hypertension is therefore not warranted.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In August 2014, the Board remanded the issue of entitlement to service connection for coronary artery disease in order to obtain a medical opinion regarding its likely etiology.  A January 2015 Disability Benefits Questionnaire was completed by a physician who addressed the question of whether coronary artery disease was aggravated by hypertension, but she did not address the question of direct service connection as requested.  The Board therefore finds that this issue must be remanded in order to obtain an addendum medical opinion prior to further adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the VA examiner who provided the January 2015 Disability Benefits Questionnaire which addresses the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's coronary artery disease is related to any event or injury in service or had its onset during service?  The examiner is asked to specifically address the Veteran's contentions that he believes the stress of his duties in service contributed to his coronary artery disease.

The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.

If the examiner who provided the January 2015 Disability Benefits Questionnaire is not available, the record should be forwarded to a suitable substitute.

2. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


